The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 17, 2014

                                      No. 04-14-00555-CR

                                      Robert MARTINEZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 307125
                           Honorable Jason Pulliam, Judge Presiding

                                         ORDER
        On December 19, 2013, appellant Robert Martinez filed an application for writ of habeas
corpus in County Court at Law No. 5 in Bexar County, Texas. See TEX. CODE CRIM. PROC. ANN.
art. 11.072 (West Supp. 2014).
        On February 4, 2014, the trial court heard arguments on Martinez’s application. The trial
court determined, and advised Martinez, that he was not being held by any order from County
Court at Law No. 5, but he could seek habeas corpus relief in a court of proper jurisdiction. The
trial court documented its action in its criminal docket sheet, but it did not issue any order.
       Martinez filed a notice of appeal on August 4, 2014. The clerk’s and reporter’s records
have been filed in this court.
       On September 9, 2014, we advised Martinez that the clerk’s record did not appear to
contain an appealable order or judgment. We ordered him to show cause in writing by
September 29, 2014, why this appeal should not be dismissed for want of jurisdiction.
        On September 30, 2014, the trial court signed findings of fact and conclusions of law, and
it denied the relief Martinez sought. The trial court’s findings and conclusions were filed in this
court on October 2, 2014.
       The trial court’s September 30, 2014 order is an appealable order. See id. Martinez’s
notice of appeal was timely filed. See TEX. R. APP. P. 27.1(b) (prematurely filed notice). Our
September 9, 2014 show cause order is satisfied.
      Appellant’s brief is due THIRTY DAYS from the date of this order.




                                                _________________________________
                                                Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court